 

 

 

Case 3:19-cr-03932-DB Document 60 Filed 07/14/21 Page 1of1

wee

UNITED STATES DISCTRICT COURT

WESTERN DISTRICT OF TEXAS
EL PASO DIVISION
THE UNITED STATES §
Vs. § CRIMINAL NO: EP:19-CR-03932DB
§
ALEJANDRO CARRILLO §

ORDER ON DEFENDANT’S MOTION FOR AN EXTENSION OF THE
SELF-SURRENDER DATE

On the / $ ay of Lioty , 2021, came on to be

¢

considered the Defendant’s Motion for Extension of Self-Surrender Date. After careful

 

consideration, the Court is of the opinion that such matter be, and is hereby:
(VI GRANTED.’ He. wll Raper? Oc7. |, 202/

(_ ) DENIED, to which ruling the Defendant excepts.

fp ,
SIGNED onthe /¥ day of uty , 2021.

Hondrablé David Briones
Senior United States District Judge

hag 2ics Pm’
